DETAILED ACTION
The Examiner acknowledges Claims 15 and 16 have been added in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 recites the following limitations to which there is insufficient antecedent basis for the limitations in the claim.
Line 15 - the latching surface
Lines 15-16 – the female latching element
Line 16 – the male latching element
Line 16 – the locked condition
Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,711,466 [hereinafter “The Patent”] in view of US Patent Application Publication # 2013/0309441 [hereinafter “The Patent Application Publication”].
Regarding claim 1, Patent Claim 1 discloses all the limitations of Application Claim 1 except for the final paragraph. However, the Patent Application Publication discloses a gap between the latching surface of the female latching element and the latching surface of the male latching element in the locked condition of the two panels, the gap is about a few tenth of a millimeter, preferable about 0.1mm 
Regarding claim 2, Patent Claim 2 discloses all the limitations of Application Claim 2.
Regarding claim 3, Patent Claim 2 discloses all the limitations of Application Claim 3.
Regarding claim 4, Patent Claim 2 discloses all the limitations of Application Claim 4.
Regarding claim 5, Patent Claim 2 discloses all the limitations of Application Claim 5.
Regarding claim 6, Patent Claim 2 discloses all the limitations of Application Claim 6.
Regarding claim 7, Patent Claim 2 discloses all the limitations of Application Claim 7.
Regarding claim 8, Patent Claim 2 discloses all the limitations of Application Claim 8.
Regarding claim 9, Patent Claim 2 discloses all the limitations of Application Claim 9.
Regarding claim 10, Patent Claim 2 discloses all the limitations of Application Claim 10.
Regarding claim 11, Patent Claim 2 discloses all the limitations of Application Claim 11.
Regarding claim 12, Patent Claim 2 discloses all the limitations of Application Claim 12.
Claims 13 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13 and 14 of prior U.S. Patent No. 10,711,466. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,375,672 [hereinafter ‘672].
Regarding claim 15, ‘672 teaches in Figure 4, two panels (1) (Column 5, Line 33), each having a body (2) [core (Column 5, Line 34)], opposite panel edges (Column 1, Lines 8-9), and at least on pair of complementary locking structures at opposite panel edges (Column 1, Line 9-10), wherein the at least one pair of the locking structures (Column 1, Line 9-10) comprises a receiving hook (9) (Column 5, Line 43) and an arresting hook (10) [retaining hook (Column 5, Line 44)], wherein the arresting hook (9) of one panel (1) fits into the receiving hook (10) of the other panel [complementary profiles in connected state (Column 1, Lines 49-50)]; wherein the arresting hook (9) has an arresting contour (20) [receiving surface (Column 5, Line 54)] and the receiving hook (10) has a positively locking contour (11) [distal side surface (Column 5, Line 45)]; wherein the arresting contour (20) and the positively locking contour (11) are compressible (Column 5, Line 25) having compressibility (Column 5, Line 25) involving elastic deformation (Column 5, Line 25) to product a positively locking connection (Column 1, Lines 17-18) between the arresting contour (20) and the positively locking contour (11) upon insertion of the arresting contour (20) into the positively locking contour (11), wherein the positively locking contour (11) comprises a comb-like configuration of ribs (13) and groove-shaped gaps [spaces between the ribs].
Regarding claim 16, ‘672 teaches in Figure 4, two panels (1) (Column 5, Line 33), each having a body (2) [core (Column 5, Line 34)], opposite panel edges (Column 1, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635